Citation Nr: 1530951	
Decision Date: 07/21/15    Archive Date: 08/05/15

DOCKET NO.  07-12 965	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of service connection for residuals of a heat stroke.  

2.  Entitlement to service connection for residuals of a heat stroke.  

3.  Entitlement to service connection for a speech disorder.  

4.  Entitlement to service connection for a genitourinary disability, to include erectile dysfunction, as secondary to service-connected posttraumatic stress disorder (PTSD).  

5.  Entitlement to service connection for bilateral hearing loss.  

6.  Entitlement to service connection for sinusitis.  

7.  Entitlement to an increased initial rating for a right knee disability, currently rated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jennifer Hwa, Counsel


INTRODUCTION

The Veteran served on active duty from February 2001 to February 2005.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2005 and February 2009 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California, which granted service connection for a right knee disability and assigned a 10 percent rating, effective February 20, 2005; denied service connection for a speech disorder, a genitourinary disability, bilateral hearing loss, and sinusitis; and declined to reopen a claim of service connection for residuals of a heat stroke.  

In April 2015, the Veteran testified before the undersigned at a video conference hearing.  A copy of the transcript has been associated with the claims file.  

The Board notes that, in addition to the paper claims file, there is a paperless, electronic record associated with the Veteran's claims (including Virtual VA and Veterans Benefits Management System (VBMS)).  A review of the documents in such file reveals that certain documents, including VA medical records dated from October 2010 to April 2013, the January 2015 supplemental statement of the case, and the April 2015 hearing transcript, are potentially relevant to the issues on appeal.  Thus, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The issue(s) of entitlement to service connection for residuals of a heat stroke, a speech disorder, a genitourinary disability, bilateral hearing loss, and sinusitis; and entitlement to an increased initial rating for a right knee disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The June 2005 rating decision that denied service connection for residuals of a heat stroke was not timely appealed and is final.  

2.  Some of the evidence received since the June 2005 rating decision is neither cumulative nor redundant, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim for service connection for residuals of a heat stroke.  


CONCLUSION OF LAW

New and material evidence has been received to reopen the claim for service connection for residuals of a heat stroke.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).  





REASONS AND BASES FOR FINDINGS AND CONCLUSION

As the Board's decision to reopen the claim for service connection for residuals of a heat stroke is completely favorable, no further action is required to comply with the VCAA and implementing regulations for this issue.

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of decision.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2014).  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2014); see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991). 

New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2014).  

VA must review all of the evidence submitted since the last final rating decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the recently submitted evidence will be presumed credible.  See Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per curium) (holding that the "presumption of credibility" doctrine continues to be precedent).  

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service connection for residuals of a heat stroke was originally denied in June 2005.  Although the Veteran filed a timely notice of disagreement with the June 2005 rating decision, and a statement of the case was issued in March 2008, he did not timely perfect his appeal.  Therefore, the rating decision became final.  See 38 C.F.R. §§ 20.302 , 20.1103 (2014).  In the June 2005 rating decision, the RO denied the claim because there was no evidence of current residuals of a heat stroke other than a cognitive disorder, which had already been service-connected.    

In April 2008, the Veteran filed his request to reopen the claim for service connection for residuals of a heat stroke.  In the February 2009 rating decision on appeal, the RO declined to reopen the Veteran's claim.  In an October 2010 statement of the case, the RO reopened the Veteran's claim, but denied it on the merits.        

The evidence received subsequent to the June 2005 rating decision includes, in relevant part, VA medical records dated from December 2005 to April 2013, April 2015 hearing testimony, and the Veteran's statements.  

As pertinent here, a December 2005 VA treatment record reveals that the Veteran had a provisional diagnosis of organic brain syndrome from heat stroke.  The Board notes that the newly received evidence need only help prove one unestablished element of a current disability to qualify as new and material evidence to reopen the claims.  In this case, the VA medical record constitutes evidence suggesting that the Veteran has current residuals of a heat stroke other than a cognitive disorder.  Shade v. Shinseki, 24 Vet. App. 110, 120 (2010).  Therefore, as the threshold for reopening a claim is low, the Board finds that new and material evidence has been submitted to reopen the claim for service connection for residuals of a heat stroke.  


ORDER

New and material evidence having been received, the claim of entitlement to service connection for residuals of a heat stroke is reopened, and the appeal is granted to this extent only.  


REMAND

Although the Board regrets the delay, additional development is needed prior to further disposition of the claims for service connection for residuals of a heat stroke, a speech disorder, a genitourinary disability, bilateral hearing loss, and sinusitis; and entitlement to an increased initial rating for a right knee disability.  

Residuals of a Heat Stroke and Speech Disorder

The Veteran contends that he has residuals of a heat stroke and a speech disorder that is related to his episode of heat stroke during service.  The Board notes that the Veteran is already service-connected for PTSD with cognitive disorder not otherwise specified.  However, the Veteran alleges that he may have a speech disorder and residuals of a heat stroke that are separate from his PTSD with cognitive disorder not otherwise specified.  

Service treatment records show that the Veteran suffered heat stroke with loss of consciousness in August 2003.  In March 2004, the Veteran received a provisional diagnosis of dyslexia, memory and learning disorder status post heat stroke with loss of consciousness.  An April 2004 neuropsychological report reveals that the Veteran had an Axis I diagnosis of cognitive disorder not otherwise specified.  The examiner found that the Veteran's cognitive deficits may be a residual of his heat stroke, but that they also may be long-standing or a manifestation of anxiety secondary to his heat stroke.  In December 2004, the Veteran complained of memory problems and speech troubles status post heat stroke.  Later the same month, the Veteran was found to have mild-moderate speech dysfluencies and mild higher-level cognitive-linguistic deficits.  There appeared to be a component of stress or anxiety that was related to the Veteran's performance that also impacted his performance.  He was recommended to undergo speech therapy and mental health services or stress management program.  A January 2005 service treatment record indicated that the Veteran was undergoing speech-language treatment and stress management program.  On separation examination in February 2005, the Veteran reported limitation in brain function.  He reported having cognitive deficit status post heat syncope.  The examiner noted that the Veteran had been diagnosed with cognitive disorder not otherwise specified.  

Post-service VA treatment records dated from November 2005 to May 2012 show that the Veteran received intermittent treatment for residuals of a heat stroke and speech problems.  Specifically, in a December 2005 medical report, the Veteran complained of having continued problems with stuttering and difficulty expressing certain words.  He was given a provisional diagnosis of organic brain syndrome from heat stroke.  The Board also notes that the Veteran's treatment records showed that he experienced tremors and heat/cold intolerance.  On VA examination in December 2009, the Veteran's speech difficulty in the form of stuttering was associated with treumulousness of the hands and legs as well as brisk tendon reflexes in all four extremities.  These symptoms were considered to be secondary to underlying anxiety and not neurologic in origin or related to heat stroke.      

Given the above, it remains unclear to the Board whether the Veteran's speech difficulties and other claimed residuals of a heat stroke are part of his already service-connected PTSD with cognitive disorder not otherwise specified or if they are separate disabilities.  Therefore, the Veteran should now be afforded an appropriate VA examination with a medical opinion concerning whether the Veteran's residuals of a heat stroke and speech disorder arose during service or are otherwise related to any incident of service, including his August 2003 episode of heat stroke.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).





Genitourinary Disability, to Include Erectile Dysfunction

The Veteran contends that he has a genitourinary disability, to include erectile dysfunction, urinary problems, and testicular problems, that is secondary to the medication he takes for his service-connected PTSD.  

Service treatment records show that in November 2004, the Veteran reported a 1 year history of urinary urgency, urinary frequency, and nocturia.  He also stated that he wanted to try Viagra.  A December 2004 service treatment record indicates that the Veteran received treatment for erectile dysfunction and lower urinary tract symptoms.  On separation examination in February 2005, the Veteran was noted to have a history of urology evaluation for frequency/hesitancy.    

Post-service VA medical records dated from November 2005 to April 2013 show that the Veteran received intermittent treatment for various genitourinary disabilities, to include erectile dysfunction, epididymitis, and urinary bladder problems.  

Given the above, the Veteran should now be afforded an appropriate VA examination with a medical opinion concerning whether the Veteran's genitourinary disabilities, to include erectile dysfunction, arose during service or are otherwise related to any incident of service, including his in-service treatment for erectile dysfunction and lower urinary tract symptoms, or are due to or aggravated by his service-connected PTSD.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Bilateral Hearing Loss

The Veteran contends that he has bilateral hearing loss that is related to his combat service in Iraq.  Service treatment records show that the Veteran saw combat action in October 2003.  The Board notes that noise exposure is consistent with the conditions and circumstances of being in combat.  As such, the Board concedes the occurrence of the in-service noise exposure.    

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2014). 

At the Veteran's December 2000 enlistment examination, audiometric testing revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0 
0 
0 
5
0
LEFT
5
0
0
15
30

The Veteran underwent audiological testing in February 2005 just a few days prior to his February 2005 separation examination.  There was a slight upward shift in his audiometric findings since his enlistment examination, and the Board notes that there was hearing loss for VA purposes in the left ear.  Audiometric testing revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
15
5
LEFT
5 
5
10
35
55

However, on VA audiological examination in April 2005, audiometric testing revealed that the Veteran had bilateral hearing within normal limits that did not meet the criteria of 38 C.F.R. § 3.385.  Subsequently, the Veteran testified at his April 2015 Board hearing that his hearing had worsened since the April 2005 VA examination.  

Given the above, the Veteran should be afforded another appropriate VA examination with a medical opinion concerning whether the Veteran has a current bilateral hearing loss disability for VA purposes that arose during service or is otherwise related to any incident of service, including his conceded in-service noise exposure.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Sinusitis

The Veteran contends that he has sinusitis that is due to his period of service.  

Service treatment records show that in October 2004, a brain magnetic resonance imaging (MRI) revealed that the Veteran had sphenoid sinus disease.  The Veteran also testified at his April 2015 Board hearing that he was having sinus clogging around 2004 after returning from deployment, and that he required nose drops for his sinuses.  Post-service VA medical records show that in January 2008, his sinuses were bothering him and that he required sinus medication.  

Given the above, the Veteran should now be afforded an appropriate VA examination with a medical opinion concerning whether the Veteran's sinusitis arose during service or is otherwise related to any incident of service, including his in-service diagnosis of sphenoid sinus disease.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Right Knee Disability

Regarding the right knee disability, the Veteran was last afforded a VA examination for this disability in December 2011, over 3 years ago.  When available evidence is too old for an adequate evaluation of the Veteran's current condition, VA's duty to assist includes providing a new examination.  Weggenmann v. Brown, 5 Vet. App. 281 (1993).  The Board notes that the last examination is somewhat remote, and the Veteran has provided testimony suggesting a change in his knee disability since the last examination.  Specifically, the Veteran testified at his April 2015 hearing that his right knee was manifested by more signs of weakness and instability.  He reported that his right knee would lock when he was walking and upon extension.  As there may have been changes in the Veteran's condition, the Board finds that a new VA examination is needed to fully and fairly evaluate the Veteran's claim for increased rating.  Allday v. Brown, 7 Vet. App. 517 (1995) (where the record does not adequately reveal current state of disability, fulfillment of duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since previous examination); Caffrey v. Brown, 6 Vet. App. 377 (1994); Snuffer v. Gober, 10 Vet. App. 400 (1997).  
  
Relevant ongoing medical records should be requested.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for his residuals of a heat stroke, speech disorder, genitourinary disability, bilateral hearing loss, sinusitis, and right knee disability.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  Appropriate efforts must be made to obtain all available VA treatment records.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2.  Schedule the Veteran for an appropriate VA examination to obtain a medical opinion clarifying whether the Veteran has current residuals of a heat stroke and speech disorder that are related to his period of service.  The claims file must be provided to and be reviewed by the examiner.  Any tests or studies deemed necessary should be conducted, and the results should be reported in detail.  The examiner should address the following:

a) Is it at least as likely as not (50 percent or greater probability) that the Veteran has current residual disability of heat stroke, to include tremors, heat/cold intolerance, and organic brain syndrome, that are separate from his PTSD with cognitive disorder not otherwise specified?

b) Is it at least as likely as not (50 percent or greater probability) that the Veteran has a current speech disorder, separate from his PTSD with cognitive disorder not otherwise specified, that is due to his period of service, to include his August 2003 episode of heat stroke?     

The examiner should consider the Veteran's lay statements with regard to onset and continuity of symptomatology of his disorders.  Each opinion provided must be fully explained with a complete discussion of the evidence of record and sound medical principles, which may reasonably explain the medical guidance in the study of this case.

3.  Schedule the Veteran for an appropriate VA examination to obtain a medical opinion clarifying whether the Veteran's current genitourinary disabilities, to include erectile dysfunction, are related to his period of service or to his service-connected PTSD.  The claims file must be provided to and be reviewed by the examiner.  Any tests or studies deemed necessary should be conducted, and the results should be reported in detail.  The examiner should address the following: 

a)  For each diagnosed genitourinary disability (to include erectile dysfunction, epididymitis, or lower urinary tract problems), the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's genitourinary disability is due to or aggravated (permanent worsening of the underlying disability beyond natural progress) by the service-connected PTSD.  If aggravation is found, then the examiner should quantify the degree of such aggravation, if possible.     

b)  If not due to or aggravated by the service-connected PTSD, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's diagnosed genitourinary disabilities (to include erectile dysfunction, epididymitis, or lower urinary tract problems) are due to his period of service, to include November 2004 treatment for urinary urgency, urinary frequency, and nocturia, and December 2004 treatment for erectile dysfunction and lower urinary tract symptoms.      

The examiner should consider the Veteran's lay statements with regard to onset and continuity of symptomatology of his disorder.  Each opinion provided must be fully explained with a complete discussion of the evidence of record and sound medical principles, which may reasonably explain the medical guidance in the study of this case.

4.  Schedule the Veteran for a VA audiological examination to obtain a medical opinion clarifying whether the Veteran has a current hearing loss disability consistent with the requirements of 38 C.F.R. § 3.385 (2014) that is related to his period of service.  The claims file must be provided to and be reviewed by the examiner.  Any tests or studies deemed necessary should be conducted, and the results should be reported in detail.  The examiner should address the following:

a) Is it at least as likely as not (50 percent or greater probability) that the Veteran has current bilateral hearing loss disability meeting the criteria of 38 C.F.R. § 3.385?

b) If a hearing loss disability for VA purposes is found on current examination, the examiner should state whether it is at least as likely as not (50 percent or greater probability) that the hearing loss is related to service, including noise exposure.  The examiner is advised that the Board has conceded that the Veteran had in-service noise exposure.  The examiner should also address the shifts in audiometric findings between enlistment and separation, including the finding of left ear hearing loss for VA purposes in February 2005.     

The examiner should consider the Veteran's lay statements with regard to onset and continuity of symptomatology of his disorder.  Each opinion provided must be fully explained with a complete discussion of the evidence of record and sound medical principles, which may reasonably explain the medical guidance in the study of this case.

5.  Schedule the Veteran for an appropriate VA examination to obtain a medical opinion clarifying whether the Veteran has any current sinusitis that is related to his period of service.  The claims file must be provided to and be reviewed by the examiner.  Any tests or studies deemed necessary should be conducted, and the results should be reported in detail.  

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran has any sinusitis that is due to his period of service, to include an October 2004 MRI showing sphenoid sinus disease.      

The examiner should consider the Veteran's lay statements with regard to onset and continuity of symptomatology of his disorder.  Each opinion provided must be fully explained with a complete discussion of the evidence of record and sound medical principles, which may reasonably explain the medical guidance in the study of this case.

6.  Schedule the Veteran for a VA joints examination to determine the current level of severity of his right knee disability.  The examiner must review the claims folder in conjunction with the examination.  All indicated tests and studies should be performed, including x-rays and range of motion studies in degrees, and the results reported.  

The examiner should conduct a thorough orthopedic examination of the right knee and describe all associated symptomatology.  In reporting the results of range of motion testing, the examiner should identify any objective evidence of pain, and the degree at which pain begins. 

The extent of any weakened movement, excess fatigability, and incoordination on use should also be described by the examiner.  The examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.  If this is not feasible to determine without resort to speculation, the examiner must provide an explanation for why this is so.  

The examiner should also express an opinion concerning whether there would be additional functional impairment on repeated use or during flare-ups (if the Veteran describes flare-ups).  The examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  If this is not feasible to determine without resort to speculation, the examiner must provide an explanation for why this is so.  

The examiner should also state whether the Veteran's right knee disability results in instability, and if so, whether the instability is slight, moderate, or severe.
     
Each opinion provided must be fully explained with a complete discussion of the evidence of record and sound medical principles, which may reasonably explain the medical guidance in the study of this case.

7.  After the development requested above has been completed, the record should again be reviewed.  If any benefits sought on appeal remain denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


